Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note (35 USC § 101)
Claims 8-14 recite, among other things, A computer program product comprising a
computer readable storage medium having program instructions embodied therewith. The
specification differentiates between the computer readable storage medium being non-transitory
and transitory. For example, at paragraph 0041 the specification says: “A computer readable
storage medium, as used herein, is not to be construed as being transitory signals per se, such as
radio waves or other freely propagating electromagnetic waves, electromagnetic waves
propagating through a waveguide or other transmission media (e.g., light pulses passing through
a fiber-optic cable), or electrical signals transmitted through a wire.” Thus, only non-transitory
embodiments are included in the meaning of “computer readable storage medium, and claims 8-14 meet the requirement under 35 U.S.C. 101.
Notice re prior art available under both pre-AIA  and AIA 
3. 	In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction
of the statutory basis for the rejection will not be considered a new ground of rejection if the
prior art relied upon, and the rationale supporting the rejection, would be the same under either
status.
Examiner’s Note
4. 	Examiner has cited particular columns and line numbers or figures in the references as
applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the
individual claim, other passages and figures may apply as well. It is respectfully requested from
the applicant, in preparing the responses, to fully consider the references in entirety as potentially
teaching all or part of the claimed invention, as well as the context of the passage as taught by
the prior art or disclosed by the examiner.
Claim Rejections - 35 USC § 103
5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6. 	Claims 1, 3-8, 10-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnapura Subbaraya, et al. (US 10,733,433 B2) in view of Chi, et al. (Complicated Table Structure Recognition) and Chitta, et al. (US 2021/0056300 A1).
7. 	With regard to claim 1, Krishnapura Subbaraya, et al. (hereinafter “Subbaraya’”) discloses
a computer-implemented method for use with a given table in a document (See for example, col. 3, lines 26-49), the method comprising: detecting a style of the given table, i.e., single, nested table, among others, using at least one style classification model, i.e., machine learning model that classifies single or nested style tables (See for example, col. 4, line 57 – col. 5, line 64; col. 8, lines 1-26; and col. 9, lines 26-39), wherein the at least one style classification model comprises at least one deep neural network trained on multiple tables comprising multiple formatting attributes; selecting, based at least in part on the detected style, a cell detection model appropriate for the detected style (the machine learning model that is trained for classifying single or nested tables is appropriate for the detection and extraction of cell/s); detecting cells within the given table using the selected cell detection model (See for example, col. 8, lines 41-60 and col. 9, lines 26-39) and outputting, to at least one user, information pertaining to the detected cells (See for example, column 3, line 64 – column 4, line 1: “the system 100 may interact with a user via a user interface 104 accessible via the display 103 .. . for sending or receiving various data”; and paragraph; and column 8, lines 51-52: “the cells may be detected in each table, and the output may be provided in JSON format’), the information comprising image with Subbaraya (as modified by Chi, et al.), and to do so would at least allow the classifier to include a deep neural network that is trained on multiple documents in order to detect and extract multiple tables present in the document. Therefore, it would have been obvious to combine Subbaraya (as modified by Chi, et al.) with Chitta, et al. to obtain the invention as specified in claim 1.
With regard to claim 3, the computer-implemented method of claim 1, wherein the
selected cell detection model has been trained, using at least one deep neural network, on tables
comprising at least one style, i.e., single or nested tables, similar to that of the given table (See
for example, paragraphs 0043 and 0056 of Chitta, et al.; and col. 8, lines 41-60 and col. 9, lines 26-39 of Subbaraya).
With regard to claim 4, the computer-implemented method of claim 1, wherein the
selected cell detection model has been trained, using at least one deep neural network, on tables
comprising multiple styles, i.e., single and nested tables (See for example, paragraphs 0043 and
0056 of Chitta, et al.; and col. 8, line 41 – col. 9, line 25 and col. 9, lines 26-39 of Subbaraya).
With regard to claim 5, Subbaraya (as modified by Chi, et al.) does not expressly call for
wherein said detecting the cells within the given table comprises using one or more optical
character recognition techniques in conjunction with the selected cell detection model. However,
Chitta, et al. (See for example, paragraphs 0043-0044) teaches this feature. Before the effective
filing date of the claimed invention, it would have been obvious to a person of ordinary skill in
the art to combine the teaching of Chitta, et al. with Subbaraya (as modified by Chi, et al.) in
order to extract information/text from table contained in the document. Therefore, it would have
been obvious to combine Subbaraya (as modified by Chi, et al.) with Chitta, et al. to obtain the
invention as specified in claim 5.
With regard to claim 6, the computer-implemented method of claim 1, comprising:
converting at least a portion of the one or more bounding boxes into a logical structure (See for
example, Figs. 2b and 2c of Chi, et al).
With regard to claim 7, the computer-implemented method of claim 1, wherein said
converting comprises aligning the at least a portion of the one or more bounding boxes to one or
more text lines (See for example, Fig. 2d of Chi, et al).
Claim 8 is rejected the same as claim 1. Thus, argument similar to that presented above
for claim 1 is applicable to claim 8. Claim 8 distinguishes from claim 1 only in that it recites a
computer program product comprising a computer readable storage medium having program
instruction embodied therewith. Fortunately, Subbaraya (See for example, col. 2, lines 28-44)
teaches this feature.
	Claims 10, 11, 12, 13, and 14 are rejected the same as claims 3, 4, 5, 6, and 7 respectively.  Thus, argument similar to those presented above for claims 3, 4, 5, 6, and 7 are respectively applicable to claims 10, 11, 12, 13, and 14.
	Claim 15 is rejected the same as claim 1 except claim 15 is an apparatus claim.  Thus, argument similar to that presented above for claim 1 is applicable to claim 15.
	Claim 17 is rejected the same as claims 3 and 4 except claim 17 is an apparatus claim.  Thus, arguments similar to those presented above for claims 3 and 4 are applicable to claim 17.
	Claims 18, 19, and 20 are rejected the same as claims 5, 6, and 7 respectively except claims 18, 19, and 20 are apparatus claims. Thus, argument similar to those presented above for claims 5, 6, and 7 are respectively applicable to claims 18, 19, and 20.
8. 	Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Subbaraya in view of Chi, et al. and Chitta, et al. as applied to claims 1, 3-8, 10-15, and 17-20  above, and further in view of Mehra, et al. (US 2021/0117667 A1).
9. 	With regard to claim 2, Subbaraya (as modified by Chi, et al. and Chitta, et al.) discloses
all of the claimed subject matter as already addressed above in paragraph 9, and incorporated
herein by reference. Subbaraya (as modified by Chi, et al. and Chitta, et al.) does not expressly
call for wherein the multiple formatting attributes comprise attributes pertaining to at least two
of: graphical lines, highlighting, bolding, font size, font type, and italicizing. However, Mehra, et
al. (See for example, paragraph 0032) teach this feature. Before the effective filing date of the
claimed invention, it would have been obvious to a person of ordinary skill in the art to combine
the teaching of Mehra, et al. with Subbaraya (as modified by Chi, et al. and Chitta, et al.) so that
model parameters (attributes) may be applied to the various structural elements on the input
document image to determine classification probabilities and instance bounds for each of the
structural elements. Therefore, it would have been obvious to combine Subbaraya (as modified
by Chi, et al. and Chitta, et al.) with Mehra, et al. to obtain the invention as specified in claim 2.
	Claim 9 is rejected the same as claim 2. Thus, argument similar to that presented above for claim 2 is applicable to claim 9.
	Claim 16 is rejected the same as claim 2 except claim 16 is an apparatus claim.  Thus, argument similar to that presented above for claim 2 is applicable to claim 16.
Conclusion
10. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL G MARIAM whose telephone number is (571)272-7394. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD F URBAN can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL G MARIAM/Primary Examiner, Art Unit 2665